DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 5-6 and 10 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Oct. 2020 has been entered.
 
Status of Claims
	Claims 1 and 6 are amended.  Claims 2-4, and 7-9 are cancelled.

Response to Amendment
	The amendments filed on 28 Sep. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 5-6, and 10 under 35 USC 103 as being unpatentable over MacKay et al. (US 2012/0029085 A1; published 2 Feb. 2012), in view of Luthra et al. (WO 03/002489 A2; published 2003), and Jacobson et al. (Appl. Radiat. Isot.; published 2009) is withdrawn.



New Grounds of Rejection

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  “20hydroxyethyl” in claims 1 and 6 should be ----2-hydroxyethyl----.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay et al. (US 2012/0029085 A1; published 2 Feb. 2012), in view of Luthra et al. (WO 03/002489 A2; published 2003), and Kumar et al. (J. Pharm. Sci.; published 2007; see attached 892).

	MacKay et al. teach as discussed in the Office action filed on 28 Apr. 2020.  MacKay et al. teach fluorodopa and levodopa (see [0022], table 1, claim 6).  MacKay et al. teach a method of stabilizing a quinol compound, comprising contacting (a) at least one quinol compound, (b) at least one thiol agent, and (c) a buffer that maintains stability at constant pH, and thereby stabilizing the quinol compound (see [0024]).  MacKay et al. teach MOPSO (pKa=6.78) and HEPES (pKa=7.4) (see table 3).  MacKay et al. teach that inclusion of a thiol group in a solution containing a quinol compound is believed to create a reducing environment that prevents the quinol to quinone (see [0079]).  MacKay et al. teach carriers such as water, saline, and ethanol (see [0101]).  MacKay et al. teach that the composition may contain about 100% to about 105% of the desired pharmacology activity upon preparation and may retain 90% or more of the 
	MacKay et al. do not disclose a composition comprising [18F]fluoro-dopa together with an ethanol concentration of 20% to 30% (v/v) and MOPSO or HEPES buffer wherein the composition exhibits the radiochemical purity of at least 90% by inhibiting a formation of impurities for 2 to 6 h after synthesis of [18F]fluoro-dopa at room temperature and a pH of 6-8.
	Luthra et al. teach as discussed in the Office action filed on 28 Apr. 2020.  Luthra et al. teach that it may be appropriate to formulate 18F-labeled DOPA as an aqueous solution by dissolving the 18F-labeled tracer in sterile isotonic saline, which
h may contain up to 10% of suitable organic solvent such as ethanol (see pg. 5).
	Kumar et al. teach the clinical production, stability studies and PET imaging with 16-α-[18F]fluoroestradiol ([18F]FES) in ER positive breast cancer patients (see title).  Kumar et al. teach that stability studies with purified [18F]FES in 15-20% ethanol solution in saline were performed up to 24 h and included pH, clarity of the solution and chemical and radiochemical purity.  The radiochemical integrity of [18F]FES was retained between 98.9-100% under all storage conditions and times (see pg. 263s).  The stability studies with purified [18F]FES in 15-20% ethanol solution were designed to mimic the actual storage conditions that might be encountered during shipping of a clinical radiopharmaceutical.  The sample used for stability studies were at high radioactive concentration prior to final dilution with saline and thus provided a test environment more prone to radiolytic decomposition.  The [18F]FES sample showed no deterioration over 8 h when analyzed by HPLC with addition observations confirming product integrity up to 24 h (see pg. 264s).  Kumar et al. teach that ethanol is further diluted by sterile saline to lower the final ethanol content to below 3% prior to patient administration (see pg. 264s).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition and method of MacKay et al. by formulating [18F]fluoro-18F]fluoro-dopa.  The limitation of wherein the composition exhibits the radiochemical purity of at least  90% by inhibiting a formation of impurities for 2 to 6 h after syntheses of the [18F]fluoro-dopa at room temperature and a pH of 6 to 8 merely states a property of the above obvious composition and result of the above obvious method.  A composition and its properties are inseparable. 
	
Applicants Arguments
	Applicants assert that according to the specification, the advantage/improvement achieved by the recited feature is evident.  As shown in table 5 of the specification, the neutralization rate of the claimed compositions, when containing ethanol in concentration of 20% (v/v), could reach more than 50 even at 5-6 h at room temperature.

Applicant's arguments filed 28 Oct. 2020 have been fully considered but they are not persuasive. Kumar teaches the use of 20% ethanol for storage condition that might be encountered during shipping of a clinical radiopharmaceutical.  Under the conditions taught by Kumar, the 18F-labeled radiopharmaceutical therein showed no deterioration from 8 to 24 h.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Luthra teaches and suggests a composition comprising [18F]fluoro-dopa and ethanol and a buffer such as a phosphate buffer.  Kumar teaches compositions containing an 18F-labeled compound and 20% ethanol under storage conditions that might be encountered during shipping of a clinical radiopharmaceutical.  It would have been obvious to a person of 18F]fluoro-dopa with 20% ethanol, which can later be diluted, for the reasons discussed above.  The instant specification at example 5 teaches that a composition containing [18F]fluoro-dopa, 5%(v/v) ethanol, and MOPSO or HEPES buffer at 25oC is capable of exhibiting a radiochemical purity of at least 90% by inhibiting the formation of impurities for 2 to 6 h.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618